     Case 1:18-cv-00034-DAD-EPG Document 15 Filed 11/08/18 Page 1 of 3


     JOHN J. SARSFIELD (SBN 138971)
1
     MARGUERITE MELO (SBN 167782)
2    LAW OFFICES OF MELO AND SARSFIELD LLP
     E-mail: meloandsarsfield@icloud.com
3    4216 S. Mooney Blvd PMB 136
     Visalia, CA 93277
4    Telephone: 559.732.3000
5    Fax: 559.732.3005

6    Attorneys for Plaintiff Jennifer Rios

7
                               IN THE UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9
10    JENNIFER RIOS,            )                    Case No. 1:18-cv-00034-DAD-EPG
                                )
11
                   Plaintiff,   )                    PLAINTIFF’S REQUEST FOR
12             vs.              )                    DISMISSAL OF COMPLAINT
                                )                    WITH PREJUDICE; [PROPOSED]
13
      EXETER DISTRICT AMBULANCE )                    ORDER
14                              )
      et. al.,
                                )
15                              )
                   Defendants.
16                              )
                                )
17                              )
                                )
18
                                )
19
20
             PLAINTIFF Jennifer Rios, through her counsel of record, hereby requests
21
     that the COMPLAINT filed herein be dismissed in its entirety with prejudice in
22
     accordance with the terms and requirements of the separately signed
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                - !1 -
     Request for Dismissal; [Proposed] Order
     Case 1:18-cv-00034-DAD-EPG Document 15 Filed 11/08/18 Page 2 of 3



1    confidential settlement agreement entered into between the parties to this matter.
2

3    SUBMITTED ON BEHALF OF PLAINTIFF JENNIFER RIOS:
4

5
6    Dated: Nov. 8, 2018                       LAW OFFICES OF MELO AND
                                               SARSFIELD, LLP
7                                              Attorneys for Plaintiff Jennifer Rios
8
                                                     /s/
9                                              _______________________________
10                                             John Sarsfield, Esq.
11
                                                         /s/
12
     Dated: Nov. 8, 2018                       _______________________________
13
                                               Marguerite Melo, Esq.
14

15
16

17
18

19
20

21
22

23
24

25
26

27
28
                                                - !2 -
     Request for Dismissal; [Proposed] Order
     Case 1:18-cv-00034-DAD-EPG Document 15 Filed 11/08/18 Page 3 of 3



1
2

3
4

5                                              [PROPOSED] ORDER
6

7            Based on the Plaintiff’s request for dismissal of complaint with prejudice and good cause
8    appearing therefor, IT IS ORDERED that the Complaint of Plaintiff Jennifer Rios, Case
9    Number 1:18-cv-00034-DAD-EPG is dismissed with prejudice.
10

11
12   Dated:________________
13                                              _______________________________________
14
                                                HON. ERICA P. GROSJEAN
15                                              UNITED STATES MAGISTRATE JUDGE
16

17
18

19
20

21
22

23
24

25
26

27
28
                                                      - !3 -
     Request for Dismissal; [Proposed] Order
